             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA                )
                                        )
Plaintiff,                              )
                                        )
     v.                                )     Case No. 19-00401-CR-W-HFS
IVY MULDROW                             )
                                        )
                                        )
                                        )
Defendant.                              )

                                       ORDER

      At a Change of Plea Hearing held on September 15, 2020, before Magistrate

Judge John T. Maughmer, defendant entered a guilty plea to the offense charged

in the Indictment, that is, felon in possession of a firearm.

      In a Report and Recommendation dated September 15, 2020 (Doc. 24),

Judge Maughmer determined that the guilty plea was knowledgeable and

voluntary and that the offense was supported by an independent basis in fact

containing each essential element of the offense.

      After review of the hearing record (and in the absence of objections) I

ADOPT the Report and Recommendation (Doc. 24) and ACCEPT defendant’s guilty


        Case 4:19-cr-00401-HFS Document 28 Filed 10/05/20 Page 1 of 2
plea and direct the Clerk to enter it. A Presentence Investigation Report shall be

filed within 120 days.




                                             s/ HOWARD F. SACHS
                                             HOWARD F. SACHS
                                             United States District Judge

Dated: October 5, 2020
Kansas City, Missouri




        Case 4:19-cr-00401-HFS Document 28 Filed 10/05/20 Page 2 of 2
